Citation Nr: 0913818	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  06-13 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to an increased rating in excess of 20 
percent for the service-connected right forearm fragment 
wound residuals with retained foreign body, Muscle Group VII.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected bilateral sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1970.  

These matters come before the Board of Veterans' Appeals from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York, issued in 
December 2005 and February 2006.  The December 2005 rating 
decision granted service connection for post-traumatic stress 
disorder (PTSD) and assigned a 30 percent initial rating, 
effective June 29, 2005.  The December 2005 rating decision 
also continued the noncompensable (0 percent) rating assigned 
to the service-connected bilateral hearing loss disability.  
The February 2006 rating decision denied an increased rating 
in excess of the 20 percent rating assigned to the service-
connected right forearm fragment wound residuals.

As the Veteran perfected an appeal to the initial rating 
assigned following the grant of service connection for PTSD, 
the Board has characterized this issue in accordance with the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings, but are initial rating 
appeals), which requires consideration of the evidence since 
the effective date of the grant of compensation.

In March 2009, the Veteran's accredited representative, as 
part of an Appellant's Brief, essentially claimed entitlement 
to a separate rating for gunshot wound scars.  As this issue 
has yet to be developed for appellate review it is referred 
to the RO for initial development and adjudication.




FINDINGS OF FACT

1.  For the entire initial rating appeal period from June 29, 
2005, the service-connected PTSD is shown to be manifested by 
a disability picture that more nearly approximates that of 
occupational and social impairment with reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective work and social relationships.  

2.  The Veteran is left handed.

3.  The Veteran's service-connected right forearm fragment 
wound residuals with retained foreign body, Muscle Group VII, 
have for the period of increased rating manifested no more 
than moderately severe injury.

4.  The Veteran's service-connected right forearm fragment 
wound residuals include a tender scar.  

5.  For the period of increased rating appeal, the Veteran 
has had no worse than Level I hearing acuity in his right ear 
and Level I hearing loss in his left ear.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for 
the entire period of initial rating from June 29, 2005 the 
criteria for a 50 percent rating, but no higher, for the 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2008).  

2.  The criteria for a disability rating in excess of 20 
percent for right forearm fragment wound residuals with 
retained foreign body, Muscle Group VII have not been met for 
any period of increased rating claim.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.321(b), 4.7, 4.40, 4.45, 4.71a, 4.73, Diagnostic Code 5307 
(2008).

3.  With the resolution of reasonable doubt in the veteran's 
favor, the criteria for a separate 10 percent disability 
rating for a tender scar of the right forearm have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.118, Diagnostic 
Code 7804 (2008).    

4.  The criteria for a compensable rating for bilateral 
sensorineural hearing loss have not been met for any period 
of increased rating claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.85, 
4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Regarding the instant claim for a higher initial disability 
rating for PTSD, because service connection, an initial 
rating, and an effective date have been assigned, the notice 
requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The decision of the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), spoke only to cases of entitlement to an 
increased rating (as concerning the remaining rating matters 
of rating the right forearm fragment wound and bilateral 
hearing loss disabilities).  As to the matters involving the 
assignment of an increased rating  for right forearm fragment 
wound residuals and bilateral hearing loss, the Board finds 
that the requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA) have been met.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  

VA notified the Veteran in July 2005 of the information and 
evidence needed to substantiate and complete the increased 
rating claims, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  March 2006 
correspondence also provided adequate notice of how 
disability ratings and effective dates are assigned.  While 
the Veteran may not have received full notice prior to the 
initial decision, after notice was provided he was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.  

In addition, the Veteran also has actual notice of the 
requirements for increased ratings.  In Statements of the 
Case (SOCs) dated in April 2006 (right forearm fragment wound 
residuals) and June 2006 (hearing loss) also informed the 
Veteran of the specific pertinent rating criteria which would 
provide a basis for the sought after increased rating.  
During the claim, the Veteran wrote or reported that he felt 
his right forearm fragment wound residuals and hearing loss 
had increased in severity; reported specific symptoms that 
included pain, limitation of motion and function of the right 
forearm and hand, and related how his disabilities affect his 
work.  For example, in an April 2006 statement, the Veteran 
wrote that his right arm bothered him and interfered with job 
tasks and tasks at home, it was difficult to support his 
weight on his arms because of arm pain.  He also reported 
that he constantly experienced symptoms of anxiety, anxiety 
attacks, claustrophobia, and difficulty adjusting to changes 
at work, due to his PTSD.  In an August 2006 statement, the 
Veteran wrote that the arm weakness in his arm and hand 
created a safety issue for climbing ladders and operating 
equipment, and has required alternate work assignments.  In 
addition, the Veteran's representative has submitted various 
written contentions in support of the Veteran's increased 
rating claims that points to evidence and rating criteria in 
these rating claims.  In sum, there is no showing any defect 
in notifying or assisting the Veteran that would influence 
the fairness of this adjudication.  

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate the claims, and as warranted by law, affording 
VA examinations and obtaining VA outpatient treatment 
records.    Finally, the Veteran has not identified or even 
suggested that an error, prejudicial or otherwise, that would 
further delay this appeal.  In sum, there is no failure in 
assisting the Veteran.  

Factual Background

The Veteran asserts that his current symptoms concerning the 
three service-connected disabilities now on appeal warrant a 
higher initial rating or increased ratings.  See March 2009 
Appellant's Brief.  

Service treatment records include an August 1969 health 
record showing that the Veteran incurred a through and 
through fragment wound in his right forearm.  Other minor 
fragment wounds to the right forearm were also noted.  No 
nerve or artery damage was detected.  

The medical evidence of record demonstrates that the Veteran 
is left-handed and thus his right upper extremity is his 
minor extremity.  See November 1970 VA examination report.  
See also 38 C.F.R. § 4.69 (2008).  

A January 1971 rating decision granted service connection for 
right forearm fragment wound residuals with retained foreign 
body, Muscle Group VII.  A 20 percent rating, effective on 
September 9, 1970, was assigned.  The Veteran did not appeal 
this decision.  It should also be mentioned that this rating 
is protected by law pursuant to 38 C.F.R. § 3.951(b).

The Veteran sought an increased rating for his service-
connected right forearm disability in February 2003.  Also at 
this time he sought entitlement to service connection for 
bilateral hearing loss.  See VA Form 21-4138.  

An April 2003 rating decision granted service connection for 
bilateral sensorineural hearing loss.  A zero percent 
(noncompensable) rating was assigned, effective from February 
6, 2003.  The RO also at this time denied the Veteran's claim 
for a rating in excess of 20 percent for his service-
connected right forearm disability.  The Veteran thereafter 
did not appeal either adjudicated claim.  

The Veteran's claim for service connection for PTSD was 
received on June 29, 2005.  In a December 2005 rating 
decision, the RO granted service connection for PTSD, and 
assigned an initial disability rating of 30 percent, 
effective from June 29, 2005.  The Veteran thereafter 
perfected a timely appeal as to the initial 30 percent rating 
assignment.  

The Veteran, also in June 2005, again sought increased 
ratings for his service-connected right forearm and bilateral 
hearing loss disabilities.  See letter from his 
representative.  A compensable rating for bilateral 
sensorineural hearing loss was denied by the RO in December 
2005.  The Veteran later perfected an appeal to this 
decision.  The claim concerning an increased rating for the 
Veteran's right forearm was at that time deferred.  

In February 2006, the RO determined that a rating in excess 
of 20 percent for the service-connected right forearm 
fragment wound residuals was not warranted.  The Veteran then 
appealed that decision.  

The report of an August 2005 VA muscles examination shows 
that the Veteran reported right radial peripheral neuropathy.  
This disorder had been intermittent with remissions.  The 
Veteran indicated that he has not being treated for the 
disorder.  The examiner noted that Muscle Group V muscles 
were involved.  The initial injury was described as a through 
and through injury, with a retained small retained metallic 
density.  Flare-ups were described as being random in nature, 
with the position of greatest frequent supination of the 
forearm with the shoulder at 90 degrees adduction.  The 
Veteran also reported that his condition caused him to drop 
things.  Current symptoms were listed as increased 
fatigability, weakness, and decreased coordination.  

Examination in August 2005 revealed a loss of Muscle Group V 
deep fascia or muscle substance, including atrophy.  No 
intramuscular scarring was present.  While muscle function 
was reported to be not sufficient to perform activities of 
daily living, strength was noted to be sufficient to 
accomplish activities of daily living.  The Veteran was noted 
to have bolts of pain and chronic dysesthesia at the wound 
site.  A scar measuring 3.5 by 1/4 inches was observed.  The 
scar was painful but not adherent.  Residual nerve damage was 
reported, but neither tendon or bone damage residuals were 
observed.  The motion of the affected joint was not limited.  
The examiner commented that tissue loss of Muscle Group V was 
present, but that no muscle herniation was found.  Muscle 
strength as noted to be 5.  No muscle atrophy was noted, nor 
was abnormal muscle tone, abnormal movements, abnormal 
plantar reflex.  No joint was affected by the nerve disorder.  

Nerve conduction testing in August 2005 showed complaints of 
increasing right hand pain, radiating from the forearm.  The 
Veteran also complained of a weak grip.  Findings showed no 
evidence of right median or radial focal neuropathy in the 
forearm or wrist.  The supplied diagnosis was radial 
peripheral neuropathy.  As a result the Veteran was noted to 
have decreased manual dexterity, problems with lifting and 
carrying, and pain.  These symptoms interfered with the 
Veteran's employment at times.  

An addendum to the VA muscles examination dated in August 
2005 included range of motion findings.  Right elbow flexion 
was from 0 to 140 degrees, without pain.  Right forearm 
supination was from 0 to 60/85 degrees, with the Veteran 
stopping due to pain and weakness.  Right wrist dorsiflexion 
was from 0 to 45/85 degrees, with the Veteran stopping due to 
pain and weakness.  Right wrist palmar flexion was from 0 to 
50/70 degrees, with the Veteran stopping due to pain and 
weakness.  Right wrist radial deviation was from zero to 40 
degrees, with the Veteran stopping due to pain and weakness.  
Right wrist ulnar deviation was from zero to 20 degrees, with 
pain at end point.  The August 2005 VA examiner described the 
primary impact of the wound to the Veteran's mid-forearm was 
pain, tenderness to palpation, and weakness at the wrist, and 
indicated that no assistive/corrective devices were needed.  
The VA examiner noted that impact of repetitive motion caused 
increased pain and fatigue, but did not cause loss of range 
of motion.  

Review of an August 2005 VA peripheral nerves examination 
report reveals that the Veteran's upper right extremity was 
affected, and that the affected muscle was deemed to be the 
brachialradialis.  Muscle strength was 5.  Motor impairment 
included grasping, and fine motor movements.  Affected nerves 
were reported to affect flexion and radial abduction at the 
wrist with digits flexed.  Pain was elicited, and impaired 
function and abduction of the thumb was demonstrated.  
Sensory examination revealed a patch of dysesthesia and 
weakness of the right thumb flexor consistent with 
nerve/muscle injury.

The Veteran was afforded a VA PTSD examination in August 
2005.  He described himself as a loner, with no significant 
friends.  He denied ever being suicidal or homicidal.  
Examination in August 2005 showed that the Veteran claimed to 
be irritable and easily frustrated, and occasionally had 
anxiety attacks.  He also reported anxiety around crowds.  
The Veteran complained of problems sleeping.  He added that 
fireworks caused him to experience a severe startle response.  
He noted having nightmares.  The examiner opined that the 
Veteran clearly meet the criteria for a diagnosis of PTSD.  
He described the impairment as mild.  PTSD was diagnosed, and 
a Global Assessment of Functioning (GAF) score of 61 was 
provided, which, according the examiner constituted a mild 
impairment of functioning.  

On VA audiological evaluation in August 2005, audiometry 
revealed that puretone thresholds (in decibels) were:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
10
15
50
55
LEFT
10
10
35
50

The average puretone thresholds were 33 decibels in the right 
ear and 26 in the left ear.  Speech audiometry revealed that 
speech recognition ability was 96 percent in both ears.  The 
VA examiner described the Veteran's bilateral high frequency 
hearing loss as being mild to moderate in degree.  

An October 2005 VA outpatient behavioral health note includes 
a GAF score of 52.  The examiner assessed that the highest 
GAF score in the past year was also 52.  The Veteran's mood 
was depressed and his affect was sad, and he commented that 
he felt at time that he could "hurt someone," and was 
experiencing anger feelings at work focused at management.  
To this, the Veteran cited as part of attachments to his 
April 2006 substantive appeal (VA Form 9) that he was having 
anxiety attacks and claustrophobia because of work-related 
events.    

As part of a December 2005 VA outpatient behavioral health 
note the examiner listed the Veteran's PTSD symptoms as 
intrusive thoughts, avoidance of certain thoughts and 
feelings, avoidance of certain activities, decreased interest 
in activities, restricted affect, problems with sleeping, and 
irritability.  The examiner reported these symptoms 
presenting a problem for the Veteran both at work and at 
home.  The Veteran was noted, however, to have learned to 
manage his feelings in the workplace.  

Review of an April 2006 VA outpatient behavioral health note 
reviews that on examination the Veteran had an anxious mood.  
The Veteran reported recent workplace problems concerning the 
proximity of co-workers.  Essentially similar examination 
findings were included as part of a June 2006 VA outpatient 
behavioral health note.

Rating Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath, 1 
Vet. App. at 594.  Where an increase in the level of a 
service-connected disability is at issue, however, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in this 
decision, where appropriate, is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In every instance where the Rating Schedule does not 
provide a zero percent rating for a diagnostic code, a zero 
percent rating shall be assigned when the requirement for a 
compensable rating are not met.  38 C.F.R. § 4.31 (2008).

Under 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411, 
pursuant to which the Veteran's service-connected PTSD is 
currently rated, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name is 
rated as 100 percent disabling.

The GAF score reflects the level of psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).

The Veteran's service-connected right forearm fragment wound 
residuals with retained foreign body, Muscle Group VII, have 
been consistently evaluated pursuant to Diagnostic Code 
(Code) 5307.  See January 1971 rating decision, as well as 
those rating decisions dated in April 2003 and February 2006.  
Code 5307 pertains to Muscle Group VII.  While the January 
1971 rating action noted the involvement of Muscle Group VII, 
the April 2003 and February 2006 rating actions, while 
including Code 5307, referenced muscle group "VIII."  

As mentioned, the Veteran's residuals of a right forearm 
fragment wound are currently evaluated as 20 percent 
disabling, which contemplates a moderately severe muscle 
injury of Muscle Group VII.  38 C.F.R. § 4.73, Code 5307.  
Muscle Group VII involves the muscles arising from the 
internal condyle of the humerus, to include the flexors of 
the carpus and long flexors of fingers and thumb and the 
pronator, and its functions include the flexion of wrist and 
fingers.  For the nondominant arm, a maximum 30 percent 
evaluation is assigned for a severe injury.  38 C.F.R. 
§ 4.73, Code 5307.

Muscle disabilities are rated as slight, moderate, moderately 
severe, or severe.  
38 C.F.R. § 4.56 (2008).  The cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a).

A moderately severe muscle disability is evidenced by a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be hospitalization 
for a prolonged period for treatment of wound and a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability and, if present, evidence of inability to keep up 
with work requirements.  38 C.F.R. § 4.56(d)(4)(i), (ii).

A severe muscle injury is a through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring, where there was 
hospitalization for a prolonged period for treatment of the 
wound.  There should be a record of consistent complaint of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  38 C.F.R. § 4.56(d)(4)(i), (ii).

Moderately severe disability of muscles requires entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups, indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with the sound side, and tests of 
strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3)(iii).

Severe disability of the muscles requires ragged, depressed 
and adherent scars, loss of deep fascia or muscle substance 
or soft flabby muscles in the wound area, and severe 
impairment on tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side.  38 C.F.R. § 4.56(d)(4)(iii).  If present, 
the following are also signs of severe muscle disability:  
(a) x-ray evidence of minute multiple scattered foreign 
bodies; (b) adhesion of the scar; (c) diminished muscle 
excitability on electrodiagnostic tests; (d) visible or 
measurable atrophy; (e) adaptive contraction of an opposing 
group of muscles; (f) atrophy of muscle groups not in the 
track of the missile; or (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4)(iii).

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  Note 
(2) provides that a 10-percent rating will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable rating.  
38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the 
rater to see 38 C.F.R. 
§ 4.68 (amputation rule).  38 C.F.R. § 4.118.  Diagnostic 
Code 7805 provides that other scars are to be rated on 
limitation of function of affected part.  38 C.F.R. 
§ 4.118.  

The Veteran's bilateral sensorineural hearing loss disorder 
is rated pursuant to Code 6100.  See 38 C.F.R. § 4.85.  
Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the 
degree of disability for bilateral hearing loss, the Rating 
Schedule establishes eleven (11) auditory acuity levels, 
designated from level I for essentially normal acuity, 
through level XI for profound deafness.  Ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992). 

Under the revised criteria, where there is an exceptional 
pattern of hearing impairment, a rating based on puretone 
thresholds alone may be assigned.  38 C.F.R. § 4.86.  Such an 
"exceptional pattern" is not demonstrated in the instant 
case.  

Initial Rating for PTSD

After considering the record, including the above-referenced 
VA PTSD examination report dated in August 2005, as well as 
the above-discussed VA behavioral health outpatient records, 
the Board finds that, for the entire initial rating period 
from June 29, 2005, the service-connected PTSD is shown to 
have been productive of a level impairment that more nearly 
approximated that of occupational and social impairment with 
reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships as contemplated by a 50 percent disability 
rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.  

A GAF score of 61 was provided on VA examination in August 
2005.  A GAF score from 61 to70 represents mild symptoms 
(e.g., depressed mood and mild insomnia).  Also, as reported 
as part of an October 2005 VA behavioral health outpatient 
record the examiner supplied a GAF score of 52.  The Board 
finds noteworthy that this was also noted to have been the 
highest GAF score for the past year.  A GAF score of 51 to 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

The Board finds more probative the GAF score of 52, as 
opposed to the GAF score of 61 provided in August 2005.  To 
this, the medical provider who supplied the GAF score of 52 
is shown to have had the opportunity to exam the Veteran on 
several occasions, from October 2005 to June 2006.  This is 
in direct contrast to the VA examiner who conducted the 
above-referenced August 2005 VA examination; he is only shown 
to have examined the Veteran on that one occasion.  The GAF 
score of 52 is also indicated to have been the highest score 
for the one year prior to the October 2005 assessment.   

The evidence also shows symptoms of PTSD that include anxiety 
and anxiety attacks, irritability, anger, sad affect, 
impairment of mood, depression, and difficulty in adapting to 
stressful circumstances at work.  For these reasons, and 
resolving reasonable doubt in the Veteran's favor, the Board 
finds that an initial disability rating of 50 percent for the 
service-connected PTSD is for application in this case for 
the entire rating period from June 29, 2005 (the date of 
receipt of PTSD service connection claim).  38 C.F.R. 
§ 4.130.  

The Board also finds that a rating in excess of 50 percent is 
not warranted for PTSD at any time from June 29, 2005.  On 
review of the findings set out above, the Board finds that 
while the Veteran has reported experiencing difficulty in 
adapting to stressful circumstances at work, the record is 
essentially devoid of any of the other PTSD symptoms needed 
to establish a disability rating of 70 percent.  The GAF 
score of 52 provided by the VA examiner in October 2005 
seemed to accurately reflect the current severity of the 
Veteran's PTSD disorder on the day of that examination.  The 
examiner GAF score of 52 is also indicated to be the highest 
score for the past year, dating back to a date before the 
Veteran's date of claim for service connection.  As noted, a 
GAF score of 52 represents moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
This degree of disability does not meet the criteria for a 
rating in excess of 50 percent.  Without evidence documenting 
more severe symptoms of PTSD disability, no more than a 50 
percent rating is warranted for the Veteran's service-
connected PTSD for the entire initial rating period from June 
29, 2005.  

Increased Rating of Right Forearm Fragment Wound Residuals to 
MG VII

The Veteran's various treatment records from military service 
to the present have been obtained and are included in the 
claims folder for review.  The Veteran sustained combat 
wounds to the right forearm during the Vietnam War.

The issue before the Board is the extent of the Veteran's 
muscle damage of the right forearm, which has been identified 
by the RO as involving Muscle Group VII.  The competent 
evidence shows that the symptomatology associated with this 
disability is not consistent with more than a moderately 
severe muscle disability, as contemplated by a 20 percent 
disability rating under Diagnostic Code 5307.  
38 C.F.R. § 4.73. 

In this case, service treatment records indicate that in 
August 1969 the Veteran was hospitalized for a right forearm 
through and through fragment wound, as well as other minor 
fragment wounds.  Examination showed open superficial wounds 
of the right forearm.  

Throughout the increased rating period, the Veteran reported 
right arm pain, tenderness, and weakness, right hand 
decreased dexterity, and impairment of the activities of 
daily living.  The above-discussed August 2005 VA muscles and 
peripheral nerves examination reports (and as noted on the 
supplied August 2005 Muscles examination addendum), indicate 
there was a slight decrease in right wrist palmar flexion and 
dorsiflexion; there was also right elbow flexion to 140 out 
of a full 145 degrees, right forearm supination to 60/85 out 
of a full 85 degrees, and right forearm pronation to 45/85 
out of a full 80 degrees.  See 38 C.F.R. § 4.71a, Plate I 
(2008).  There was also a painful scar that did not adhere to 
the underlying tissue, decreased finger dexterity, atrophy, a 
loss of deep fascia or muscle substance, reduced grip 
strength, and decreased fine motor movements.  A right 
forearm X-ray showed no evidence of a fracture or dislocation 
in the bones of the right radius or ulna.  A small metallic 
density was persistently superimposed into the middle third 
portion of the right radius.  The scar was not reported to 
cause any functional limitation.  The August 2005 VA muscles 
examination examiner noted that there was no joint loss of 
motion limited by muscle disease or injury.  While there was 
no uncertainty of movements, increased fatigability, 
weakness, and decreased coordination was noted to all be 
present.

In summary, the evidence includes subjective complaints of 
painful right arm, weakness of the hand, difficulty with 
dexterity of the fingers, and some limitation of activities 
of daily living.  The evidence also demonstrates almost full 
range of motion of the right wrist and loss of deep fascia or 
muscle substance, and muscle strength described as V.  No 
functional limitation due to the scar was reported.  Thus the 
evidence of record reflects history, symptoms, and findings 
that more nearly approximate moderately severe muscle 
disability.  The evidence demonstrates substantial subjective 
complaints with minimal objective findings of muscle 
impairment.  38 C.F.R. § 4.56(d)(4).  

The evidence does not demonstrate symptoms, or findings that 
more nearly approximate severe muscle injury, as required for 
a higher disability rating of 30 percent.  38 C.F.R. § 4.73, 
Code 5307.   Accordingly, an increased evaluation in excess 
of 20 percent is not warranted for any period of claim. 

The Board does observe that, while the Veteran's service-
connected right forearm disability has been consistently 
evaluated by VA under Code 5307 (Muscle Group VII), a VA 
examiner in 2005, as discussed above, did refer to the 
involvement of Muscle Group V when examining the Veteran's 
right arm.  Muscle Group V involves the flexor muscles of the 
elbow, including the biceps, brachialis, and brachioradialis, 
and its functions include supination and flexion of the 
elbow.  
38 C.F.R. § 4.73, Code 5305 (2008).  Also, Muscle Group VI 
involves the extensor muscles of the elbow, including the 
triceps and anconeus, and its functions include extension of 
the elbow.  38 C.F.R. § 4.73, Code 5306 (2008).  For both 
muscle groups, a maximum 30 percent evaluation is assigned 
for a severe injury of the nondominant arm.  38 C.F.R. 
§ 4.73, Codes 5305 and 5306.

As noted as part of the August 2005 VA examination addendum, 
there was at most slight limitation of right elbow flexion 
and forearm supination and pronation, with some pain and 
weakness.  There was also a characterization of 
brachioradialis muscle strength as being 5.  There was no 
right elbow instability, abnormal movement, or additional 
functional limitation.  There was no neurological impairment 
related to the elbow.  In summary, the evidence shows full or 
almost full range of elbow motion with muscle strength of 5, 
and no additional functional limitation.  These findings do 
not indicate severe injury to Muscle Groups V or VI.  
Accordingly, an increased evaluation is not warranted under 
Codes 5305 or 5306.

An increased evaluation under musculoskeletal disorder 
diagnostic codes has also been considered.  Schafrath, 1 Vet. 
App. 589.  An increased evaluation is not warranted under the 
elbow and forearm diagnostic codes.  See 38 C.F.R. § 4.71a, 
Codes 5205-13 (2008).  As reported, the August 2005 VA 
examination addendum found full or almost full right elbow 
extension and flexion and right forearm supination and 
pronation.  38 C.F.R. § 4.71a, Codes 5205-08, 5213.  The 
evidence of record also does not show impairment of the right 
radius or ulna.  38 C.F.R. § 4.71a, Codes 5209-12.  Moreover, 
the evidence of record does not suggest that the right 
forearm fragment wound residuals have any affect on the right 
shoulder.  See 38 C.F.R. § 4.71a, Codes 5200-03 (2008).  
Accordingly, an increased evaluation is not warranted under 
the musculoskeletal disorder diagnostic codes.

After review of the evidence, the evidence of record does not 
warrant a rating in excess of 20 percent at any time during 
the period pertinent to this appeal.  See 
38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); see also Hart, 
21 Vet. App. at 509-10.



Separate Rating for Right Forearm Tender Scar

After a review of the evidence, the Board finds that the 
Veteran's service-connected right forearm fragment wound 
residuals include a tender scar.  The August 2005 clinical 
findings included a nonadherent painful scar.  With the 
resolution of reasonable doubt in the veteran's favor, the 
Board finds that the criteria for a separate 10 percent 
disability rating for a tender scar of the right forearm have 
been met.  As this is the highest schedular rating for a 
tender or painful scar, a schedular rating in excess of 10 
percent is not possible.  38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.118, Diagnostic Code 7804.  

Increased Rating for Bilateral Hearing Loss

As noted above, a VA audiometry examination was afforded the 
Veteran in August 2005.  The average puretone threshold for 
the Veteran's right ear was 33 decibels, and speech 
discrimination was 96 percent.  Under 38 C.F.R. § 4.85, Table 
VI, such hearing acuity is characterized as Level I hearing.  
The left ear average puretone threshold was 26 decibels, with 
96 percent speech discrimination, resulting in Level I 
hearing.  Under 38 C.F.R. § 4.85, Table VII where there is 
Level I hearing acuity in the poorer ear and Level I hearing 
acuity in the better ear, a noncompensable (0 percent) rating 
is to be assigned (under Code 6100).  Applying the Rating 
Schedule, there is no schedular basis for a higher 
(compensable) rating.  

Disability ratings for hearing impairment are derived by a 
mechanical application of VA's Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann.  Here, such mechanical application of 
the Rating Schedule results in a noncompensable (0 percent) 
rating for the entire period of increased rating claim.  An 
unusual pattern of hearing warranting a rating under 
38 C.F.R. § 4.86 is not shown in this case.

The Board acknowledges the argument proffered by the 
Veteran's representative in March 2009 that, in citing 
38 C.F.R. § 4.21, it is "not expected . . . that all cases 
will show all the findings specified."  See Appellant's 
Brief.  In this case, the examination performed by VA was 
consistent with the regulations.  The Veteran's statements 
describing his symptoms are considered to be competent 
evidence; however, these statements generally alleging 
hearing loss are outweighed by the more specifically measured 
and objective clinical evidence, when comparing with the 
pertinent rating criteria.  As indicated above, evaluations 
for defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  38 C.F.R. § 4.85. 

After review of the evidence, the evidence of record does not 
warrant the assignment of a compensable rating for the 
bilateral sensorineural hearing loss at any time during the 
period pertinent to this appeal.  See 38 U.S.C.A. § 5110 
(West 2002 & Supp. 2008); see also Hart, 21 Vet. App. at 509-
10.



In reaching these decisions, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claims for increased 
ratings for right forearm fragment wound residuals and 
bilateral hearing loss, the doctrine is not for application. 
 38 C.F.R. §§ 4.3, 4.7. 


ORDER

For the entire period of initial rating claim from June 29, 
2005, a 50 percent schedular rating for PTSD is granted.

An increased rating in excess of 20 percent for right forearm 
fragment wound residuals with retained foreign body, Muscle 
Group VII, is denied.

A separate 10 percent rating for a tender scar of the right 
forearm is granted. 

An increased (compensable) rating for bilateral sensorineural 
hearing loss is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


